                          IN THE UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

TYRONE MARSHALL BENNETT,                           §
#16014805,                                         §
           Plaintiff,                              §
v.                                                 §    Civil Action No. 3:18-CV-3051-L
                                                   §
LURLENE WALLS, et al.,                             §
                                                   §
                 Defendants.                       §

                                               ORDER

         On December 14, 2018, the Findings, Conclusions and Recommendation of the United States

Magistrate Judge (“Report”) (Doc. 9) were entered in this case, recommending that the court deny

Plaintiff’s Motion for Temporary Restraining Order (Doc. 12). No objections to the Report were

filed.

         After considering the motion, file, record in this case, and Report, the court determines that

the findings and conclusions of the magistrate judge are correct, and accepts them as those of the

court. Accordingly, the court denies Plaintiff’s Motion for Temporary Restraining Order (Doc. 12).

         The court prospectively certifies that any appeal of this action would not be taken in good

faith. See 28 U.S.C. § 1915(a)(3); Fed. R. App. P. 24(a)(3). In support of this certification, the court

incorporates by reference the Report. See Baugh v. Taylor, 117 F.3d 197, 202 and n.21 (5th Cir.

1997). The court concludes that any appeal of this action would present no legal point of arguable

merit and would, therefore, be frivolous. Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983). In the

event of an appeal, Plaintiff may challenge this certification by filing a separate motion to proceed




Order – Page 1
in forma pauperis on appeal with the clerk of the United States Court of Appeals for the Fifth

Circuit. See Baugh, 117 F.3d at 202; Fed. R. App. P. 24(a)(5).

       It is so ordered this 18th day of January, 2019.



                                                    _________________________________
                                                    Sam A. Lindsay
                                                    United States District Judge




Order – Page 2
